Citation Nr: 9915046	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2) and 38 C.F.R. § 4.17.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from February 1968 to January 
1970.

The veteran contends he is rendered unemployable by virtue of 
his age, right shoulder disability, right heel disability, 
low back strain, and a lump on his neck.  

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991).  All veterans who are basically eligible 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  38 C.F.R. § 4.17 (1998).  A permanent and total 
disability rating under the provisions of 38 C.F.R. §§ 4.15, 
4.16, 4.17 will not be precluded by reason of the coexistence 
of misconduct disability when a veteran, regardless of 
employment status, also has innocently acquired 100 percent 
disability, or where unemployable, the veteran has other 
disabilities innocently acquired which meet the percentage 
requirements of §§ 4.16 and 4.17 and would render, in the 
judgment of the rating agency, the average person unable to 
secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.17a (1998).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards set 
forth at 38 C.F.R. § 4.16 but is found to be unemployable by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be authorized.  38 C.F.R. 
§ 3.21(b)(2).

The veteran's nonservice-connected physical disabilities 
include osteoarthritis of the right shoulder, which the RO 
has rated as 20 percent disabling; residuals of surgery 
involving reduction and internal fixation of the right 
calcaneus, rated as 10 percent disabling; and lumbosacral 
strain, rated as 10 percent disabling.  He does not have any 
service-connected disabilities and does not claim any.  

Medical records reflect that the veteran underwent a right 
shoulder rotator cuff repair in August 1998.  However, the 
surgery was apparently not entirely successful as a January 
1999 treatment note indicates that a future surgery to the 
shoulder was planned.  Other information contained in the 
veteran's VA medical records reflects the additional 
disability of sensory deficits in the left lateral femoral 
cutaneous nerve distribution caused by entrapment or injury 
to the lateral femoral cutaneous nerve.  Furthermore, the 
veteran, who has a history of a 30 year heroin and narcotics 
addiction with a brief seven-year hiatus when he was 
incarcerated, initiated participation in a methadone 
detoxification program in January 1999.  Because the claims 
file was transferred to the Board shortly thereafter, there 
is no information regarding whether he was successful in the 
detoxification effort, however.  

During a March 1999 hearing on appeal, the veteran testified 
that in addition to the physical disabilities which have been 
rated by the RO, he also has a lump on his neck which causes 
pain.  He stated that he receives all his medical treatment 
from the VA.  He also testified that he had received a high 
school equivalency diploma while he was in the army, that he 
had been employed as a paper hanger prior to his 
incarceration, and that he had not worked at all since he was 
released from prison.  Lastly, he testified that he had 
applied for Social Security disability benefits, been turned 
down, and then reapplied, but had not yet been notified of 
the outcome of his application.

Based upon the above, the Board is of the opinion that the 
veteran's claim for VA pension benefits is not yet ripe for 
review.  The veteran's right shoulder disability cannot be 
described as permanent in nature at this point.  A positive 
outcome from the upcoming surgery could render his shoulder 
functional again, allowing him to participate in manual labor 
activities.  Although disability arising from misconduct such 
as drug abuse cannot be considered as part of the veteran's 
overall impairment for pension purposes, see 38 C.F.R. 
§ 4.17a, whether the veteran is successful in his drug 
rehabilitation efforts will have a practical bearing upon his 
employability.  

Additionally, the Board notes that the extent of any 
impairment arising from the lump on the veteran's neck and 
the entrapment of the femoral cutaneous nerve have not been 
medically evaluated or rated by the RO.  

If the veteran is currently receiving disability benefits 
from the Social Security Administration (SSA), the VA has a 
duty to consider the same evidence considered by that agency 
in making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the veteran has had a period of 
convalescence from right shoulder 
surgery, he should be afforded a VA 
examination to identify all physical 
impairment present and the effect of his 
physical disabilities upon his 
employability.  The claims folder, 
including all medical records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to describe all impairment 
found, indicating the impact of each 
disability upon the veteran's 
employability, and specifying the overall 
impact of his combined disabilities upon 
his employability.  If additional 
specialist evaluation is indicated, to 
evaluate the veteran's right shoulder 
disability, for instance, the RO should 
arrange for such an examination and all 
concomitant testing.

4.  After the development requested above 
has been completed, the RO should again 
review the record, assigning disability 
ratings to all disabilities found upon 
medical examination and making a 
determination as to the permanency of 
each disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

